MEMORANDUM **
Allegra Green appeals pro se the district court’s order granting summary judgment and compelling arbitration in her action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. We raise the issue of this court’s jurisdiction sua sponte. National Distrib. Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir.1997). Because the district court ordered the parties to submit a joint report regarding the outcome of the arbitration proceedings, and whether any review of the award is sought, the district court’s order was not final. See id. (noting that a final ruling must “clearly evidence! ] the judge’s intention that it be the court’s final act in the matter.”) (internal quotations omitted); Zucker v. Maxicare Health Plans Inc., 14 F.3d 477, 481 (9th Cir.1994) (finding that judgment which provided that it would become final five days after the filing of a joint notice was not “final” for purposes of appeal where no joint notice had been filed).
This dismissal is without prejudice to a renewed appeal if and when a final order is entered by the district court.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.